
	
		I
		111th CONGRESS
		2d Session
		H. R. 4738
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2010
			Mr. McKeon (for
			 himself, Mr. Wittman,
			 Mrs. McMorris Rodgers,
			 Mr. Bishop of Utah,
			 Mr. Shuster,
			 Mr. Akin, Mr. Fleming, Mr.
			 Hunter, Mr. LoBiondo,
			 Mr. Coffman of Colorado,
			 Mr. Turner,
			 Mr. Wilson of South Carolina,
			 Mr. Platts,
			 Mr. Rooney,
			 Mr. Conaway,
			 Mr. Miller of Florida,
			 Mr. Franks of Arizona, and
			 Mr. Kline of Minnesota) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To prohibit the use of Department of Defense military
		  installations in the United States, its territories or possessions for the
		  prosecution of individuals involved in the September 11, 2001, terrorist
		  attacks.
	
	
		1.Prohibition on the use of
			 Department of Defense installations in the United States, its territories or
			 possessions for the prosecution of individuals involved in the September 11,
			 2001, terrorist attacks
			(a)ProhibitionNone
			 of the installations owned, operated, or under the effective control of the
			 Department of Defense that are located in the United States, its territories or
			 possessions, may be used to commence or continue the prosecution in an Article
			 III court of the United States of an individual described in subsection (b) for
			 any offense that may be prosecuted by military commission under chapter 47A of
			 title 10, United States Code (as amended by the Military Commissions Act of
			 2009 (title XVIII of the National Defense Authorization Act for Fiscal Year
			 2010 (Public Law 111–84))).
			(b)Covered
			 individualsAn individual described in this subsection is an
			 individual suspected of planning, authorizing, organizing, committing, or
			 aiding the attacks on the United States and its citizens that occurred on
			 September 11, 2001, who—
				(1)is not a citizen
			 of the United States; and
				(2)is subject to
			 jurisdiction under chapter 47A of title 10, United States Code (as so
			 amended).
				(c)Article
			 III court of the united states
			 definedIn this section, the term Article III court of the
			 United States means a court of the United States established pursuant
			 to Article III of the Constitution of the United States.
			
